DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
Claims 11-20 is/are pending.
Claims 11-20 is/are rejected.
Claims 1-10 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.

All claims are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



The rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in the previous Office Action mailed 12/10/2020 have been withdrawn in view of the Claim Amendments filed 03/10/2021.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 12/10/2020 have been withdrawn in view of the Claim Amendments filed 03/10/2021.

Terminal Disclaimer
The terminal disclaimer previously filed on 10/01/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,349,929 has been reviewed and is NOT accepted.
 	The disclaimer fee of $170 (per Terminal Disclaimer) in accordance with 37 CFR 1.20(d) has not been submitted, nor is there any authorization in the application file at the time of the filing of the Terminal Disclaimer to charge a specified Deposit Account or credit card.
refiled (with the required fees) in order to be considered and approved for acceptance.
	The Examiner previously attempted to contact Ms. Valerie Friedrich via voicemail on 03/31/2021 regarding the need to refile the Terminal Disclaimer, but did not receive a response.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-10 of U.S. Patent No. 8,349,929 (KAINZ ET AL),
in view of WITTE ET AL (US 5,804,646) or MORGAN ET AL (US 2010/0305268),
and in view of MOENS ET AL (US 2008/0221078).
U.S. Patent No. 8,349,929 claims the majority of features recited in the present application claims.  Features not explicitly claimed are known in the art and/or obvious in view of the prior art, as illustrated below:
WITTE ET AL ‘646 discloses that it is well known in the art to use hydroxyl-functional aromatic polyesters with typical hydroxyl numbers of between 20-100 mg of KOH/g and typical acid numbers of less than 10 mg of KOH/g in curable powder coating compositions to form useful coatings for substrates and articles. (line 22, col. 3 to line 7, col. 4; line 50-63, col. 4; etc.)
 MORGAN ET AL ‘268 discloses that it is well known in the art to use hydroxyl-functional aromatic polyesters with typical hydroxyl numbers between 25-50, typical acid 
MOENS ET AL ‘078 discloses that it is well known in the art to utilize hydroxyl-functional polyesters (A) with typical number average molecular weights of 1600-8500, and typical Tg values of 40-80ºC as a component in polyester-based curable powder coating compositions. (paragraph 0019, 0030-0032, etc.)
Regarding claims 11-20, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use hydroxyl-functional polyesters with low acid numbers (e.g., 2-3) (as suggested by WITTE ET AL ‘646 (or MORGAN ET AL ‘268) and known molecular weights and Tg values as suggested by MOENS ET AL ‘078 as the low acid number first polyester(s) in the dispersions and coatings claimed in U.S. Patent No. 8,349,929 in order to produce useful durable coating for substrates and articles.

Claim Rejections - 35 USC § 103 (pre-AIA )
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 

The rejections under pre-AIA  35 U.S.C. 103(a) based on MOENS ET AL (US 2008/0221078) have been withdrawn in view of the Claim Amendments filed 10/01/2020.

Response to Arguments
Applicant's arguments filed 03/10/2021 with respect to the rejections on the ground of nonstatutory double patenting have been fully considered but they are not persuasive because the Terminal Disclaimers filed 10/01/2020 have NOT been accepted.  
 	Previously disapproved terminal disclaimers must be refiled (with the required fees) in order to be considered and approved for acceptance.
 
Applicant’s arguments filed 10/01/2020 with respect to the rejections under pre-AIA  35 U.S.C. 103(a) have been fully considered and are persuasive in view of the Claim Amendments filed 10/01/2020.  MOENS ET AL ‘078 fails to disclose the use of hydroxy-functional polyesters with acid numbers of less than 5 mg KOH/g (e.g., 2-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 3, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787